 Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 1 of 7 PageID# 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF RICHMOND
                                        Norfolk Division


 JIM SCRUGGS,

                   Plaintiff,

 v.                                              CIVIL ACTION NO. _________

 CHW GROUP INC. and HOME
 WARRANTY ADMINISTRATORS, INC.,

                   Defendants.


                                         COMPLAINT

               COMES NOW, Jim Scruggs, Plaintiff, by counsel, and for his Complaint against

Defendants CHW Group Inc and Home Warranty Administrators, Inc, he states as follows:

                                          INTRODUCTION

       1.      This case arises from Defendants’ violation of federal and state law by repeatedly

calling Mr. Scruggs after he instructed Defendants to not contact him. Here, Defendants’ failure

to abide by federal and state law caused Plaintiff Jim Scruggs anxiety, emotional distress,

frustration, invasion of privacy, and lost time due to Defendants’ ongoing, unwanted solicitation

calls to Mr. Scruggs.

       2.      Both Congress and the Virginia Legislature have taken serious steps toward curbing

the unwanted phone calls that plague consumers. Such marketing calls are illegal under either

statutory scheme, with Virginia’s prohibiting such calls using any method without the called

party’s consent.

       3.      The federal statute requires that the caller used an impermissible automatic

telephone dialing system (“ATDS”), and that calls be made to cellular phone numbers.



                                          Page 1 of 7
 Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 2 of 7 PageID# 2




       4.       Neither statute permits calling to one whose number is registered on the National

Do Not Call List.

                                     JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over this action pursuant Telephone

Consumer Protection Act (“TCPA”) 47 U.S.C. § 227, 28 U.S.C. § 1331, and Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368 (2012).

       6.       Supplemental jurisdiction of the state law claims regarding the same transactions

and events is provided under 28 U.S.C. § 1367.

       7.       Venue is proper in this Court because a substantial part of the events giving rise to

Plaintiff’s claims occurred in this District and Division. Plaintiff is a resident of this District and

Division.

                                                 PARTIES

       8.       Mr. Scruggs is a natural person, Virginia resident, cellular telephone subscriber,

and consumer.

       9.       CHW Group Inc. (“CHW”) is a foreign corporation, formed in New Jersey. It is not

registered to do business in Virginia. CHW’s Registered Agent is listed as Victor Mandalawi, 1090

King George Post Road, Building 10, Edison, NJ 08837. CHW, by either making or causing others

to make, telephone solicitation calls, is a Telephone Solicitor as defined by the Virginia Telephone

Consumer Protection Act (“VTPPA”), Va. Code § 59.1-510.

       10.      Home Warranty Administrators, Inc. (“HWA”) is a foreign corporation, formed in

New Jersey. It is not registered to do business in Virginia. HWA’s Registered Agent is listed as

Allstate Corporate Services Corp, 66 Witherspoon Street, Suite 150, Princeton, NJ 08542. HWA,




                                             Page 2 of 7
 Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 3 of 7 PageID# 3




by either making or causing others to make, telephone solicitation calls, is a Telephone Solicitor

as defined by the VTPPA, Va. Code § 59.1-510.

                                                FACTS

       11.     On or around August 19, 2004, Mr. Scruggs registered his cellular phone number

ending in 3953 (the “Phone Number”) on the National Do Not Call Registry. He has never changed

his cellular phone number, removed it from the list, or relinquished ownership of the number.

       12.     CHW and HWA (collectively “Defendants”) first called Mr. Scruggs at the Phone

Number on January 24, 2019 to attempt to sell services to Mr. Scruggs.

       13.     During this first call, Mr. Scruggs informed Defendants that he did not want

Defendants to contact him further.

       14.     That same day, Defendants called Mr. Scruggs a second time at the Phone Number

to attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told Defendants to stop

contacting him.

       15.     That same day, Defendants called Mr. Scruggs a third time at the Phone Number to

attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told Defendants to stop

contacting him.

       16.     The next day, on January 25, 2019, Defendants called Mr. Scruggs again at the

Phone Number to attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told

Defendants to stop contacting him.

       17.     That same day, Defendants called Mr. Scruggs a second time at the Phone Number

to attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told Defendants to stop

contacting him.




                                           Page 3 of 7
 Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 4 of 7 PageID# 4




       18.     That same day, Defendants called Mr. Scruggs a third time at the Phone Number to

attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told Defendants to stop

contacting him.

       19.     On January 30, 2019, Defendants called Mr. Scruggs again at the Phone Number

to attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told Defendants to stop

contacting him.

       20.     On January 31, 2019, Defendants called Mr. Scruggs again at the Phone Number

to attempt to sell services to Mr. Scruggs. Mr. Scruggs answered and again told Defendants to stop

contacting him.

       21.     These repeated calls caused Mr. Scruggs anxiety and emotional distress.

       22.     Mr. Scruggs expended considerable time and energy to try to get Defendants to stop

calling him.

                                          COUNT ONE:
                            Repeated Unwanted Telemarketing Calls
                     in Violation of the Telephone Consumer Protection Act
                                          47 U.S.C. § 227

       23.     Mr. Scruggs realleges and incorporates all other factual allegations set forth in this

Complaint.

       24.     Defendants made repeated telemarketing calls to Mr. Scruggs’ cellular phone

despite his having registered the number on the National Do Not Call List.

       25.     Defendants further repeatedly made telemarketing calls to Mr. Scruggs after he

informed Defendants, unequivocally, to stop contacting him on his cellular phone.

       26.     Defendants made these repeated calls without instituting procedures to maintain a

do not call list in violation of 47 C.F.R. § 64.1200(d).




                                             Page 4 of 7
 Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 5 of 7 PageID# 5




       27.     These repeated calls were made without Mr. Scruggs authorization and disregarded

Mr. Scruggs’ designation of the Phone Number on the National Do Not Call List and were thus a

violation of 47 C.F.R. § 64.1200(c)(2).

       28.     The violations of these regulations also constituted violations of the TCPA. 47

U.S.C. § 227(c)(5).

       29.     Defendants willfully and/or knowingly violated these regulations.

       30.     As a result of repeated unwanted telemarketing calls, Mr. Scruggs suffered actual

damages including frustration, anger, stress, invasion of privacy, and other emotional and mental

distress. He was also forced to spend time and resources to try to stop Defendants from contacting

him.

       31.     As a result, Mr. Scruggs is entitled to recover $1,500 in statutory damages for each

call in violation of the TCPA or his actual damages, whichever is greater. 47 U.S.C. § 227(c)(5).

                                        COUNT TWO:
                       Repeated Unwanted Telephone Solicitation Calls
                   in Violation of Virginia Telephone Privacy Protection Act
                                      Va. Code § 59.1-514

       32.     Mr. Scruggs realleges and incorporates all other factual allegations set forth in this

Complaint.

       33.     Defendants repeatedly made telephone solicitation calls to Mr. Scruggs after he

informed Defendants to stop contacting him.

       34.     Defendants also repeatedly made telephone solicitation calls to Mr. Scruggs’

cellular phone after he registered it on the National Do Not Call List.

       35.     This repeated unwanted telephone solicitation calls were violations of the VTPPA.

VA. CODE ANN. § 59.1-514(A),(B).




                                            Page 5 of 7
 Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 6 of 7 PageID# 6




       36.    Defendants willfully violated the VTPPA. They are also jointly and severally liable

for the violations. VA. CODE ANN. § 59.1-514.1.A.

       37.    As a result of these unwanted telephone solicitation calls, Mr. Scruggs suffered

actual damages including frustration, anger, stress, and other emotional and mental distress. He

was also forced to spend time and resources to try to stop Defendants from contacting him.

       38.    As a result, Mr. Scruggs is entitled to recover for $1,500 in statutory damages for

each call in violation of the VTPPA, as well as reasonable attorney’s fees and costs. VA. CODE

ANN. § 59.1-515.

                                       PRAYER FOR RELIEF

              WHEREFORE, Plaintiff respectfully prays that this Court to enter judgment for

actual and statutory damages as pleaded; attorneys’ fees and costs; pre-judgment and post-

judgment interest to Mr. Scruggs; and such other relief, including equitable relief, as the Court

deems just and appropriate.

TRIAL BY JURY IS DEMANDED


                                            Respectfully Submitted,

                                            JIM SCRUGGS,

                                            By: /s/


                                            Kevin A. Dillon (VSB # 93475)
                                            CONSUMER LITIGATION ASSOCIATES, PC
                                            626 E. Broad Street, Suite 300
                                            Richmond, VA 23219
                                            Telephone: 804-905-9904
                                            Facsimile: 804-905-9902
                                            Email: kevin@clalegal.com

                                            Craig C. Marchiando (VSB # 89736)
                                            CONSUMER LITIGATION ASSOCIATES, PC



                                          Page 6 of 7
Case 2:20-cv-00048-RBS-RJK Document 1 Filed 01/24/20 Page 7 of 7 PageID# 7




                                  763 J. Clyde Morris Blvd, #1a
                                  Newport News, VA 23601
                                  Telephone: 757-930-3660
                                  Facsimile: 757-930-3662
                                  Email: craig@clalegal.com

                                  Counsel for Plaintiff




                                Page 7 of 7
